      Case 2:20-cr-00141-MHT-JTA Document 28 Filed 05/04/21 Page 1 of 3



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )        CRIMINAL ACTION NO.
        v.                           )           2:20cr141-MHT
                                     )                (WO)
SIREKO LOMON NETTLES                 )

                                   ORDER

      This cause is before the court on defendant Sireko

Lomon Nettles’s unopposed motion to continue his trial.

Based on the representations made on the record on May

4, 2021, and for the reasons set forth below, the court

finds that jury selection and trial, now set for June

7,   2021,    should     be    continued    pursuant      to    18   U.S.C.

§ 3161.

      While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited     by   the    requirements      of     the   Speedy

Trial Act, 18 U.S.C. § 3161.             The Act provides in part:

      “In any case in which a plea of not guilty is
      entered, the trial of a defendant charged in
      an   information   or  indictment   with   the
      commission of an offense shall commence within
    Case 2:20-cr-00141-MHT-JTA Document 28 Filed 05/04/21 Page 2 of 3




    seventy days from the filing date (and making
    public) of the information or indictment, or
    from the date the defendant has appeared
    before a judicial officer of the court in
    which such charge is pending, whichever date
    last occurs.”

§ 3161(c)(1).      The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”        § 3161(h)(7)(A).              In   granting       such      a

continuance,     the       court    may      consider,      among    other

factors,   whether     a    failure     to    grant   the    continuance

“would be likely to ... result in a miscarriage of

justice,” § 3161(h)(7)(B)(i), or “would deny counsel

for the defendant ... the reasonable time necessary for

effective preparation, taking into account the exercise

of due diligence,” § 3161(h)(7)(B)(iv).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Nettles in a speedy trial.

Defense    counsel     is   still     gathering       evidence      in   the


                                    2
     Case 2:20-cr-00141-MHT-JTA Document 28 Filed 05/04/21 Page 3 of 3




case--a task made more difficult because the alleged

incident took place in December 2018.                    Nettles is not

in   custody.       And,   finally,       the   government     does      not

oppose     the   requested      trial    continuance.         The   court

finds that a continuance of the trial is necessary in

order    to    ensure   that    the     parties    can   present    their

sides effectively.

                                   ***

     Accordingly, it is ORDERED as follows:

     (1)      Defendant    Sireko       Lomon     Nettles’s    unopposed

motion to continue trial (Doc. 25) is granted.

     (2) The jury selection and trial, now set for June

7, 2021, are reset for August 16, 2021, at 10:00 a.m.,

in Courtroom 2FMJ of the Frank M. Johnson Jr. United

States        Courthouse       Complex,      One     Church      Street,

Montgomery, Alabama.

     The United States Magistrate Judge shall conduct a

pretrial conference prior to the August trial term.

     DONE, this the 4th day of May, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
